November 2, 2015 DREYFUS INTERNATIONAL FUNDS, INC. Dreyfus Emerging Markets Fund Supplement to Summary and Statutory Prospectus dated October 1, 2015 The following information supersedes and replaces the information contained in "Portfolio Management" in the summary prospectus and "Fund Summary – Portfolio Management" in the statutory prospectus: The fund's investment adviser is The Dreyfus Corporation (Dreyfus). The fund is managed by a team of portfolio managers employed by Dreyfus and The Boston Company Asset Management, LLC (TBCAM), an affiliate of Dreyfus. The team consists of Warren Skillman and Gaurav Patankar, who serve as the fund's primary portfolio managers. Mr. Skillman is a managing director and portfolio manager at TBCAM. Mr. Patankar is a managing director, portfolio manager and senior research analyst at TBCAM. Messrs. Skillman and Patankar have been primary portfolio managers of the fund since December 2007 and November 2015, respectively. The following information supersedes and replaces the third paragraph in "Fund Details – Management" in the statutory prospectus: The fund is managed by a team of portfolio managers employed by Dreyfus and TBCAM. The team consists of Warren Skillman and Gaurav Patankar, who serve as the fund's primary portfolio managers and are jointly and primarily responsible for managing the fund's portfolio. Mr. Skillman is a managing director and portfolio manager at TBCAM, where he has been employed since July 2005. He also has been employed by Dreyfus since December 2007. Mr. Patankar is a managing director, portfolio manager and senior research analyst at TBCAM, where he has been employed since November 2013. Prior thereto, he was employed as a portfolio manager at Lockheed Martin Investment Management Company since September 2009. He also has been employed by Dreyfus since October 2015. Messrs. Skillman and Patankar have been primary portfolio managers of the fund since December 2007 and November 2015, respectively, and manage the fund in their capacity as employees of Dreyfus. 0327STK1115 November 2, 2015 ADVANTAGE FUNDS, INC. -Dreyfus International Value Fund DREYFUS INTERNATIONAL FUNDS, INC. -Dreyfus Emerging Markets Fund Supplement to Statement of Additional Information dated November 26, 2014, as revised or amended, January 1, 2015, February 27, 2015, March 30, 2015, May 1, 2015, July 1, 2015 and October 1, 2015 Effective November 2, 2015, t he following information supplements and supersedes any contrary information contained in "Certain Portfolio Manager Information": The following table lists the number and types of accounts advised by the primary portfolio managers of Dreyfus International Value Fund and Dreyfus Emerging Markets Fund and assets under management in those accounts as of September 30, 2015: Primary Portfolio Manager Registered Investment Companies Total Assets Managed Other Pooled Investment Vehicles Total Assets Managed Other Accounts Total
